In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************
JENNIFER ROBI,             *                         No. 13-734V
                           *
               Petitioner, *                         Special Master Christian J. Moran
                           *
v.                         *                         Filed: June 26, 2015
                           *
SECRETARY OF HEALTH        *                         Attorneys’ fees and costs; award
AND HUMAN SERVICES,        *                         in the amount to which respondent
                           *                         does not object.
               Respondent. *
*********************

Sol P. Ajalat, Ajalat & Ajalat, North Hollywood, CA, for petitioner;
Debra A. Filteau Begley, United States Dep’t of Justice, Washington, D.C., for
respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On June 24, 2015, petitioners filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended her
application to request $38,365.08, an amount to which respondent does not object.
The Court awards this amount.

       On September 25, 2013, Jennifer Robi filed a petition for compensation
alleging that the human papillomavirus (“HPV”) vaccines administered to her on
March 4, 2010, June 29, 2010, and January 20, 2011, and influenza (“flu”)

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this ruling on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
vaccines administered on October 1, 2010, and September 12, 2011, caused her to
develop an acquired demyelination neuropathy or an aggravation of existing
fibromyalgia.

      During status conferences, the parties discussed the need for petitioner to
obtain a report from an expert, opining that a vaccination harmed her. Because the
medical records do not support Ms. Robi’s claim, a medical opinion must be
offered in support. Ms. Robi, however, has offered no such opinion. See Pet’r’s
Motion for a Judgment on the Record, filed March 13, 2014. In this ruling,
compensation was denied. Decision, dated April 15, 2015.

       Even though compensation was denied, petitioners who brings their petition
in good faith and who have a reasonable basis for the petition may be awarded
attorneys’ fees and costs. See 42 U.S.C. § 300aa–15(e)(1). Here, counsel for
petitioner gathered and filed medical records, attempted to obtain an expert report,
and moved for a decision on the record when further investigation revealed that
petitioner were unlike to prove her case. Thus, because petitioner’s counsel acted
in good faith and because there was a reasonable basis for proceeding, petitioner is
eligible for an award of attorneys’ fees and costs. Respondent does not contend
that petitioner failed to satisfy these criteria.

       Petitioners seek a total of $35,865.08 in attorneys’ fees and costs for their
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that she incurred $2,500.00 in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees
and costs.

      After reviewing the request, the Court awards the following:

      a. A lump sum of $35,865.08 in the form of a check made payable to
         petitioner and petitioner’s attorney, Sol P. Ajalat, Esq., for
         attorneys’ fees and other litigation costs available under 42 U.S.C. §
         300aa-15(e).

      b. A lump sum of $2,500.00, payable to petitioner, Jennifer Robi, for
         costs she incurred in pursuit of her petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.


                                          2
     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6360.

      IT IS SO ORDERED.

                                            s/Christian J. Moran
                                            Christian J. Moran




                                        3